Citation Nr: 1023258	
Decision Date: 06/22/10    Archive Date: 07/01/10

DOCKET NO.  06-12 907	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Atlanta, Georgia


THE ISSUE

Entitlement to an initial rating higher than 50 percent for 
post-traumatic stress disorder (PTSD).  


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel










INTRODUCTION

The Veteran had active service from February 1969 to December 
1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2005 RO rating decision that 
granted service connection and a 30 percent rating for PTSD, 
effective September 11, 2003.  

A February 2006 RO decision increased the rating for the 
Veteran's service-connected PTSD to 50 percent, effective 
September 11, 2003.  Since that grant did not represent a 
total grant of benefits sought on appeal, the claim for 
increase remained before the Board.  AB v. Brown, 6 Vet. 
App. 35 (1993).  

In a July 2008 decision, the Board denied the Veteran's claim 
for entitlement to an initial rating higher than 50 percent 
for PTSD.  The Veteran then appealed the Board's decision to 
the United States Court of Appeals for Veterans Claims 
(Court).  In April 2009, the parties (the Veteran and the VA 
Secretary) filed a joint motion which requested that the 
Board's decision be vacated and remanded.  An April 2009 
Court Order granted the motion.  

In a subsequent September 2009 decision, the Board again 
denied the Veteran's claim.  The Veteran again appealed the 
Board's decision to the Court.  In February 2010, the parties 
(the Veteran and the VA Secretary) filed a joint motion which 
requested that the Board's decision be vacated and remanded.  
A February 2010 Court Order granted the motion.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.





REMAND

The Board is remanding this matter pursuant to the February 
2010 Court Order.  

The Veteran was last afforded a psychiatric examination for 
the VA (performed by QTC Medical services) in April 2008.  
The diagnoses were PTSD and polysubstance abuse.  A Global 
Assessment of Functioning (GAF) score of 60 was assigned for 
few friends, a flat affect, and for conflicts at work.  

The April 2008 psychiatric examination report for the VA 
(performed by QTC Medical Services) noted that the Veteran 
reported that he did not go out with friends.  The Veteran 
also stated that he was currently working, that he worked as 
a dispatcher, and that he had worked in his current 
occupation for five years.  The Veteran indicated that his 
relationships with his supervisor and coworkers were fair and 
that he had not lost any time from work.  As to the mental 
status examination, the examiner reported that the Veteran's 
orientation was within normal limits and that his appearance, 
hygiene, and behavior were appropriate.  The examiner stated 
that the Veteran's affect and mood were abnormal with 
disturbance of motivation and mood.  It was noted that the 
Veteran reported that he would become irritable when he was 
asked something simple.  The examiner remarked that the 
Veteran's communication was grossly impaired, that he 
displayed poor eye contact, and that his speech was within 
normal limits.  The examiner indicated that the Veteran's 
concentration was within normal limits and that panic attacks 
were absent.  It was noted that the Veteran had signs of 
suspiciousness such as only sitting in a booth and not in the 
middle of a dining area.  The examiner stated that there was 
no delusional history present, with no delusions observed, 
and no hallucination history present, with no hallucinations 
observed.  The examiner remarked that obsessional rituals 
were present which were not severe enough to interfere with 
routine activities, such as checking the stove top several 
times.  Additionally, the examiner reported that the 
Veteran's thought processes were adequate and that his 
judgment was not impaired.  It was noted that the Veteran's 
abstract thinking was normal and that suicidal and homicidal 
ideation were absent.  The examiner indicated that the 
Veteran's memory was mildly impaired and that he would forget 
names, directions, and recent events.  The examiner noted 
that there were behavioral, cognitive, social, affective or 
somatic symptoms attributed to the Veteran's PTSD as 
described as a flat affect and forgetfulness.  

The examiner commented that, mentally, the Veteran did not 
have difficulty performing activities of daily living.  The 
examiner stated that the Veteran had difficulty establishing 
and maintaining effective work/school and social 
relationships because he withdrew from others.  It was noted 
that the Veteran was able to maintain effective family role 
functioning and that he had occasional interference with 
recreation or leisurely pursuits because of being isolative.  
The examiner indicated that the Veteran had difficulty 
understanding complex commands because of his variable 
memory.  It was noted that the Veteran appeared to pose no 
threat of persistent danger or injury to himself or others.  
The examiner reported that the Veteran's prognosis for his 
psychiatric condition was guarded.  

The Board observes that the April 2008 psychiatric 
examination report for the VA (performed by QTC Medical 
services) did include some contradictory statements by the 
examiner.  For example, the examiner noted that the Veteran 
was divorced and that he also had a significant other, but 
later reported that the Veteran was married for thirty-four 
years.  Additionally, the examiner noted that the Veteran's 
communication was grossly impaired, but stated that his 
speech was within normal limits and that his thought 
processes were appropriate.  Board notes that there is no 
indication that the VA examiner reviewed the Veteran's claims 
file.  

A subsequent May 2008 statement from E. D. Hoeper, M.D., 
indicated that he had treated the Veteran since July 2003 and 
that he last treated him in February 2008.  Dr. Hoeper 
related diagnoses of chronic PTSD and a dysthymic disorder 
and assigned a GAF score of 45.  Dr Hoeper reported that the 
Veteran suffered from symptoms such as panic attacks one to 
two times a week, which would last for at least fifteen to 
twenty minutes.  Dr. Hoeper indicated that the Veteran rarely 
socialized, and then only with his family.  It was noted that 
the Veteran's recent memory was severely impaired and that 
his working memory was 100 percent impaired.  Dr Hoeper 
reported that the Veteran would hear his name called daily 
and that he would hear cars drive up at his residence two to 
five times per week.  Dr. Hoeper also related that the 
Veteran would hear noises in his house two to five times per 
week and that he would see shadows moving out of the corners 
of his eyes daily.  Dr. Hoeper remarked that all of those 
hallucinations and illusions would occur when no one, or 
nothing, was there.  Dr. Hoeper stated that the Veteran felt 
depressed 50 percent of the time with no energy and little 
interest in things.  Dr. Hoeper commented that because of the 
Veteran's PTSD, he was unable to sustain social relationships 
and that he was moderately compromised in his ability to 
sustain work relationships.  

The Board observes that although Dr Hoeper indicated that the 
Veteran was unable to sustain social relationships and that 
his work relationships were moderately compromised, he did 
not address the fact that the Veteran was working full-time, 
and had been married for over three decades.  The Board also 
notes that some of the symptoms reported by Dr. Hoeper, such 
as delusions and hallucinations, clearly contradict 
information provided pursuant to the April 2008 psychiatric 
examination report for the VA (performed by QTC Medical 
Services).  There is also no indication that Dr. Hoeper 
reviewed the Veteran's claims file.  

The Board observes that the February 2010 joint motion (noted 
above in the INTRODUCTION) indicated that the Board erred in 
not adequately addressing the evidence and symptomatology in 
its September 2009 decision, despite direction to do so in a 
the previous April 2009 Joint motion (also noted above in the 
INTRODUCTION) that was previously granted by the Court.  The 
February 2010 joint motion noted that in a prior July 2005 
statement, Dr. Hoeper reported that the Veteran was unable to 
sustain social relationships (which Dr. Hoeper repeated in 
his April 2008 statement discussed above), and that the Board 
did not address Dr. Hoeper's finding.  The February 2010 
joint motion also indicated that Dr. Hoeper's records showed 
symptomatology including auditory and visual hallucinations.  
The February 2010 joint motion reported that although the 
Board acknowledged manifestations of the Veteran's PTSD 
including auditory hallucinations, the Board did not 
adequately address such evidence in its analysis 
(hallucinations are included under the criteria for a total 
schedular rating).  

The Board observes, however, that the September 2009 Board 
decision specifically noted that a July 2005 statement from 
Dr. Hoeper reported that the Veteran was unable to sustain 
social relationships and that he was moderately compromised 
in his occupational functioning.  In discussing the rating 
criteria for a higher 70 percent rating for PTSD, the Board 
stated that the criteria included an inability to establish 
and maintain personal relationships.  The Board specifically 
found that an inability to establish and maintain personal 
relationships was not shown by the evidence of record.  The 
Board indicated that the Veteran had a long-term relationship 
with his wife, for over thirty-five years, and that he 
communicated and interacted with his children.  The Board 
also noted that the Veteran had not reported any falling out 
or periods of isolation from his familial relationships, and 
that the Veteran didn't have a lot of friends, but that he 
did have some friends.  The Board further reported that even 
accepting that at times the Veteran was irritable and hostile 
with co-workers, he was able to relate to them sufficiently 
to perform his job and to assist them in performing their 
jobs.  The Board specifically stated that the Veteran's 
difficulty in those relationships had been considered, but 
that the Board could not find that the inability to establish 
or maintain them as called for in the 70 percent rating.  

Additionally, the Board notes that the findings of fact in 
the September 2009 Board decision specifically indicated that 
the Veteran's PTSD was manifested by auditory hallucinations.  
The Board also referred to a July 2003 statement from Dr. 
Hoeper which noted that the Veteran reported auditory 
hallucinations such as hearing cars or his name called daily, 
and that he stated that he saw shadows out of the corners of 
his eyes several times a week.  The Board further discussed a 
July 2005 statement from Dr. Hoeper, and noted that the 
Veteran continued to have minor auditory and visual 
hallucinations.  The Board further indicated that a May 2008 
psychiatric examination report for the VA (performed by QTC 
Medical Services) indicated that no delusions or 
hallucinations were reported.  The Board acknowledges that it 
did not specifically discuss that delusions or hallucinations 
were included as symptoms listed in the schedular criteria 
for a 100 percent rating, as it found that the Veteran did 
not meet the schedular criteria for a 70 percent rating.  

The Board observes that subsequent to the February 2010 joint 
motion, the Veteran submitted an additional April 2010 
statement from Dr Hoeper.  Dr. Hoeper reported that he last 
treated the Veteran in August 2009.  Dr. Hoeper related 
diagnoses of chronic PTSD and a dysthymic disorder and 
assigned a GAF score of 40.  Dr. Hoeper stated that the 
Veteran suffered from symptoms such as panic attacks three 
times per week, lasting thirty minutes to one hour.  Dr. 
Hoeper remarked that the Veteran did not socialize at all.  
It was noted that the Veteran's recent memory was severely 
impaired and that his working memory was 100 percent 
impaired.  Dr Hoeper reported that the Veteran's anger was 
becoming harder for him to control, which made it difficult 
for him to deal with the stressors associated with the 
employees working under him.  Dr. Hoeper indicated that the 
Veteran would hear his name called daily and that he would 
hear cars drive up at his residence daily, as well as noises 
in his house daily.  It was noted that the Veteran would also 
see shadows moving in the corners of his eyes daily.  Dr. 
Hoeper indicated that those hallucinations would occur when 
no one or nothing was there.  Dr. Hoeper stated that the 
Veteran felt depressed 75 percent of the time.  Dr. Hoeper 
commented that the Veteran was unable to sustain social 
relationships and that he was also severely compromised in 
his ability to sustain work relationships.  

The Board notes that although Dr. Hoeper indicated that the 
Veteran was unable to sustain social relationships and 
severely compromised in his work relationships, the evidence 
indicates that the Veteran has been married for decades and 
that he is working full time.  In fact, Dr. Hoeper noted that 
the Veteran had employees working under him.  The Board 
observes that such evidence clearly seems to be 
contradictory.  The Board also notes that there is no 
indication that Dr. Hoeper reviewed the Veteran's claims 
file.  

The Board observes that the Veteran has not been afforded a 
VA psychiatric examination in over two years.  Additionally, 
as noted above, there are contradictory statements by the 
examiner pursuant to the April 2008 psychiatric examination 
for the VA (performed by QTC Medical Services), as well as 
possible contradictions in both the May 2008 and April 2010 
statements provided by Dr. Hoeper.  Further, the most recent 
April 2010 statement from Dr. Hoeper clearly raises a 
question as to the current severity of the Veteran's service-
connected PTSD.  Therefore, given these circumstances, and in 
light of the February 2010 Court Order, the Board finds that 
a current examination is necessary.  See Caffrey v. Brown, 6 
Vet. App. 377, 381 (1995) (VA was required to afford a 
contemporaneous medical examination where examination report 
was approximately two years old); see also Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991).  

Accordingly, the case is REMANDED for the following:  

1.  Ask the Veteran to identify all other 
medical providers who have treated him for 
his PTSD since April 2010.  After 
receiving this information and any 
necessary releases, contact the named 
medical providers and obtain copies of any 
related medical records which are not 
already in the claims folder.  

2.  Have the Veteran undergo a VA 
examination to determine the current 
severity of his service-connected PTSD.  
The claims folder must be provided to and 
reviewed by the examiner in conjunction 
with the examination.  All signs and 
symptoms of the service-connected PTSD 
should be reported in detail (including 
all information necessary for rating the 
disability under Diagnostic Code 9411).  
The examiner should also describe the 
impact of the Veteran's PTSD on his 
occupational and social functioning, and 
specifically opine whether the Veteran's 
PTSD renders him unemployable.  If the 
Veteran is currently employed, the 
examiner should comment as to the nature 
of his employment.  The examiner should 
also comment on the April 2010 opinion 
from Dr. Hoeper that the Veteran is 
unable to sustain social relationships 
and that he is also severely compromised 
in his ability to sustain work 
relationships.  The rationale for any 
opinions expressed should be set forth by 
the examiner.  

3.  Thereafter, review the Veteran's claim 
for entitlement to an initial rating 
higher than 50 percent for PTSD.  If the 
claim is denied, issue a supplemental 
statement of the case to the Veteran and 
his representative, and provide an 
opportunity to respond, before the case is 
returned to the Board.  

The purposes of this remand are to ensure notice is complete, 
and to assist the appellant with the development of his 
claim.  The appellant has the right to submit additional 
evidence and argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim.  His cooperation in VA's efforts to develop his claim, 
including reporting for any scheduled VA examination, is both 
critical and appreciated.  The appellant is also advised that 
failure to report for any scheduled examination may result in 
the denial of a claim.  38 C.F.R. 
§ 3.655.  







[Continued on following page]


This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


